DETAILED ACTION

Applicant's Submission of a Response
Applicant’s submission of a response on 11/17/2020 has been received and fully considered.  In the response, claims 1, 5-7, 9, and 12-13 have been amended; and claim 14 has been added.  Therefore, claims 1, 4-7, and 9-13 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of U.S. Patent Application Publication No. 2019/01319956 to Yang.
Nguyen discloses an information processing device comprising: a holding unit configured to hold setting information regarding parental control for each of a plurality of users in association with user identification information (e.g., see at least paragraphs 26-28 that describes the login process); and a limit processing unit configured to limit usage of a predetermined function or device by the plurality of users on a basis of the setting information held by the holding unit (e.g., see at least paragraphs 30-41, describing usage control parameters); 
wherein in a family group to which a plurality of the users belong, the holding unit holds the setting information regarding the parental control in association with the user identification information of the user of under a predetermined age (e.g., see at least paragraphs 20-21, describing parental and child roles and profile information); 
wherein the plurality of users belonging to the family group is divided into an adult and a child depending on the age, one user of the adult is registered as a family manager that manages the family group (e.g., see at least paragraphs 20 and 21, see also paragraphs 55-56 , that allows a screen data to be for user settings), and in the information processing device, at least a setting authority regarding the parental control is given to the family manager, and another user of the adult in the family group is enabled to be registered as a user having the setting authority regarding the parental control on a basis of designation of the family manager (e.g., see at least paragraphs 20 and 21, for user roles and profile information); and
when a play permission time, for at least one of the child users, to play a game application running on the information processing device is established in the setting information, the limit processing measures the play time in a given day for such at least one child user, and the limit processing unit generates and superimposes on a game screen a message regarding any remaining time for the at least one child user when the measurement indicates that not all of the play permission time has elapsed (e.g., see at least paragraphs 94, 96, 109, and 142); 
a registration processing unit configured to receive an update of the setting information regarding the parental control from a server device and update the setting information regarding the parental control held by the holding unit (e.g., see at least paragraph 53, describing parent’s ability to update usage control parameters, including time restrictions; see paragraphs 64-87). 

Nguyen discloses all of the recited elements as set forth above (previously for claim 1), but fails to expressly disclose distinguishing between an online user and an offline user.  
Yang teaches managing user control in both an online state and an offline state (e.g., see at paragraph 113).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the current invention to modify Nguyen with online and offline parental control taught by Yang in order to supervise types of electronic activity to better enforce child restrictions. 
Allowable Subject Matter
Claims 1 and 4-6 are allowed.

Response to Arguments
Applicant's arguments filed on 11/17/2020 have been fully considered but they are not persuasive. 
Applicant’s arguments related to independent claim 1 and 4-6 are persuasive.  
Applicant’s arguments related to claims 7 and 9-13 are not persuasive. 
Beginning on page 10, Applicant argues the combination of Nguyen and Yang fail to disclose “the features of the claimed offline user” (third full paragraph of page 11).  The Examiner respectfully disagrees.  Nguyen discloses the use of player have a main account and “sub accounts” (e.g., see paragraph 26).  Nguyen fails to expressly disclose an offline state in addition to an online state.  Therefore, Yang teaches the use of an offline state in addition to an online state (e.g., see at least paragraph 113).  Both Yang and Nguyen disclose user accounts (e.g., see paragraph 26 of Nguyen and paragraph 101 of Yang). Therefore, the combination disclose a registered user.  As set forth above, Yang discloses an offline state (paragraph 113).  Since Yang provide a user login for an “offline” state (e.g., see paragraphs 101 and 113), Yang teaches that offline user does not have to have a network account.  For at least these reasons, the rejections of claims 7 and 9-13 are maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S MCCLELLAN whose telephone number is (571)272-7167.  The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached at 571-270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James S. McClellan/Primary Examiner, Art Unit 3715